DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 17-24, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the post" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "both the post" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the post" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the phrase “its” is incomplete, indefinite and vague. It is unclear what structure is encompassed by such language.
Claim 6 recites the limitation "the posts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "at least a pair of posts" in lines 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the posts" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "opposing posts” in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bars" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the posts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites the limitation "the post" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "both the post" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the post" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, the phrase “its” is incomplete, indefinite and vague. It is unclear what structure is encompassed by such language.
Claim 20 recites the limitation "the posts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "at least a pair of posts" in lines 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the posts" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "opposing posts” in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the bars" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the posts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the body" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the body” should be changed to “the hollow body” and claim 28 should be dependent on claim 27 and not claim 26.
Claim 29 recites the limitation "the bar" in line 4 (both occurrence).  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the body” should be changed to “the hollow body”.
Claims 17-24 are vague and indefinite for the following reasons: claim 17 recites in the preamble “An apparatus according to claim 16”. Claims 18-24 directly or indirectly are dependent on claim 16 and in the preamble recite “The apparatus”. However, claim 16 recites in the preamble “A tackle training system” and not “apparatus”.  It is unclear what is being claimed and if “An apparatus” or “The apparatus” as recited in the dependent claims are the same as the claimed training system of independent claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by TackleBar Football YouTube (August 13, 2017) “TackleBar”.
Claims 1-15 and 16-24, 26-30 are clearly anticipated by the TackleBar YouTube video.  The various segments of the YouTube clip shows the claimed invention.  No further explanation is deemed necessary.  It is noted that applicant has not made a statement on record that the YouTube video is applicant’s own invention.  Absent any statement or visible evidence, it is not readily evident that the YouTube video is applicant’s invention. As such the above rejection is made on all pending claims in this application.

Additionally:
Claims 1-4, 16-18, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Curry (3,088,686).
Claim 1, Curry discloses an apparatus comprising:
a frame (base 10) defining an upper portion, a lower portion, and a center portion  (figure 1 and 2 show the base 10 including upper portion which includes post 16, lower portion which includes post 16 and center portion which includes top wall 14) extending between and connecting a bar (cardboard tube, not shown; column 1, lines 68-71) so as to removably attach and extend the bar between the upper and lower portions of the frame, the posts of the frame configured to limit movement of the removable bar generally to that of the frame, the posts configured to allow release of the removable bar from the frame when a force that overcomes an attachment force provided by the posts is applied to the removable bar.
It is noted:
The preamble --A tackle training apparatus-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 2, Curry shows the frame is formed from a generally rigid polymeric material (the assembly can be formed of any suitable material including plastic; column 2, lines 3-7).
Claims 3 and 4, Curry shows the at least one upper post and the at least one lower post are flexible (figure 2; column 1, lines 13-25).
Claim 16, Curry discloses an apparatus comprising:
a frame (base 10) defining an upper portion, a lower portion, and a center portion  (figure 1 and 2 show the base 10 including upper portion which includes post 16, lower portion which a bar (cardboard tube, not shown; column 1, lines 68-71) so as to removably attach and extend the bar between the upper and lower portions of the frame, the posts of the frame configured to limit movement of the removable bar generally to that of the frame, the posts configured to allow release of the removable bar from the frame when a force that overcomes an attachment force provided by the posts is applied to the removable bar; and at least one bar (cardboard tube) attached to the frame via the posts so as to extend between the upper and lower portions thereof.
It is noted:
The preamble --A tackle training system-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claims 17 and 18, Curry shows the at least one upper post and the at least one lower post are flexible (figure 2; column 1, lines 13-25).
Claim 26, Curry discloses an apparatus comprising:
a frame (base 10); and
at least one attachment structure (upstanding posts 11 and 12 including tapered support member 16 adapted to fit into the ends of the cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1) extending from the frame for removably attaching an elongate bar (cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1; column 1, lines 68-71) to the frame (10), wherein the at least one attachment structure (11, 12) of the frame (10) is configured to limit movement of the removable elongate bar generally to that of the frame, the attachment structure configured to allow release of the removable elongate bar (cardboard tube, not shown; column 1, lines 68-71) from the frame (10) when a force that overcomes an attachment force provided by the attachment structure is applied to the removable elongate bar, wherein the at least one attachment structure (11, 12) is configured to cooperate with at least one of an inner dimension or an outer dimension defined by the elongate bar for removably attaching the elongate bar to the frame (column 1, lines 68-72 and column 2, lines 1-2).
It is noted:
The preamble --A tackle training apparatus-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 27, Curry shows the at least one attachment structure (11, 12) of the frame (10) is defined by a post (16) configured for insertion into a hollow body (cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1; column 1, lines 68-71) defined by the elongate bar, wherein the hollow body of the elongate bar defines the inner dimension.
a ring structure (the tube structure is a hollow cylinder, where the outer edges of the hollow cylinder form a ring structure) configured for contacting the outer surface of the body (no ab) defined by the elongate bar, wherein the outer surface of the body defines the outer dimension.
Claim 29, Curry shows the at least one attachment structure (11, 12) defines an upper attachment structure (16 attached to 12) extending downwardly toward and vertically aligned with a lower attachment structure (16 attached to 11), wherein the opposing upper and lower attachment structures are configured for contacting opposing ends of the bar (cardboard tube) so as to removably attach the bar (cardboard tube) to the frame.
Claim 30, Curry shows the upper and lower attachment structures are defined by opposing posts (16 forms a tapered support member) configured for insertion into opposing ends of the elongate bar having a hollow body (cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1; column 1, lines 68-71), wherein the hollow body of the elongate bar defines the inner dimension.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686).
Claim 10, Curry show the upper, the lower, and the center portions of the frame cooperatively define a generally I-shaped structure.  In the event applicant disagree that the frame is generally I-shaped, it has been held that a change in shape and/or form is generally recognized In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 5, 9, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686) in view of Seehoff et al (D609,948) hereinafter (Seehoff).
Claim 5, Curry discloses the claimed device with the exception of the notches formed along the length of the at least one upper or lower post.  However as shown by Seehoff (figure 2) it is known to define notches in the posts of a towel rack.  It would have been obvious to one of ordinary skill in the art to have used such a post for Curry’s device given that Seehoff shows such is a desireable option.
Claim 9, Curry discloses the claimed device with the exception of the frame defining a lumbar curve.  However, as further shown by Seehoff (figure 2) it is known to provide a lumbar or mid-section curve for the frame of a towel rack.  It would have been obvious to one of ordinary skill in the art to have included such a curve for Curry’s frame given that Seehoff shows such is a desireable option.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 19, Curry discloses the claimed device with the exception of the notches formed along the length of the at least one upper or lower post.  However as shown by Seehoff (figure 2) it is known to define notches in the posts of a towel rack.  It would have been obvious to one of 
Claim 23, Curry discloses the claimed device with the exception of the frame defining a lumbar curve.  However, as further shown by Seehoff (figure 2) it is known to provide a lumbar or mid-section curve for the frame of a towel rack.  It would have been obvious to one of ordinary skill in the art to have included such a curve for Curry’s frame given that Seehoff shows such is a desireable option.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claims 6-8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686) in view of Phelps et al (6,138,939) hereinafter (Phelps).
Claim 6, Curry discloses the claimed device with the exception of the frame including a cut-out on at least one side of the center portion between the upper portion and the lower portion of the frame.  However, as disclosed by Phelps (figure 1; column 4, lines 10-37) it is known in the art to provide cut-outs on the frame of a paper holder.  It would have been obvious to one of ordinary skill in the art to have provided such a cut-out in Curry’s frame given that Phelps teaches such is an economical manner of forming the frame.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 20, Curry discloses the claimed device with the exception of the frame including a cut-out on at least one side of the center portion between the upper portion and the lower portion of the frame.  However, as disclosed by Phelps (figure 1; column 4, lines 10-37) it is known in the art to provide cut-outs on the frame of a paper holder.  It would have been obvious to one of ordinary skill in the art to have provided such a cut-out in Curry’s frame given that Phelps teaches such is an economical manner of forming the frame.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claim 22, Curry discloses the claimed device with the exception of the frame including a cut-out on at least one side of the center portion between the upper portion and the lower portion of the frame.  However, as disclosed by Phelps (figure 1; column 4, lines 10-37) it is known in the art to provide cut-outs on the frame of a paper holder.  It would have been obvious to one of ordinary skill in the art to have provided such a cut-out in Curry’s frame given that Phelps teaches such is an economical manner of forming the frame.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claims 11-15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686) in view of McKenzie (6,824,031).
Claims 11-15, Curry discloses the claimed device with the exception of at least a strap attached to frame having right and left halves and hook-and-loop material positioned on either ends of the strap, or alternatively quick release buckle.  However as taught by McKenzie (abstract of the disclosure) it is well known to provide a harness for a paper towel holder, wherein the harness includes a strap having to free ends which may include quick-release buckle or any other 
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 24, Curry discloses the claimed device with the exception of at least a strap attached to frame.  However as taught by McKenzie (abstract of the disclosure) it is well known to provide a harness for a paper towel holder, wherein the harness includes a strap for attachment to a user.  It would have been obvious to one of ordinary skill in the art to have included a strap for Curry’s frame given that McKenzie teaches it is desirable to provide a portable paper towel dispenser in order to have constant access to the roll of paper.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon -Fri 10:00am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711


/ma/
10 September 2021